t c memo united_states tax_court sal alaniz and ruth alaniz petitioners v commissioner of internal revenue respondent docket no 5814-03l filed date ps filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r to proceed with collection by levy of assessed income_tax liabilities plus penalties and interest for and both parties filed motions for summary_judgment under rule tax_court rules_of_practice and procedure held r’s rejection of a dollar_figure offer_in_compromise proposed by ps did not constitute an abuse_of_discretion held further r’s motion for summary_judgment is granted and r may proceed with collection of balances due as determined in a notice_of_determination concerning collection action s under sec_6320 and or ps’ motion for summary_judgment is denied david p leeper for petitioners erin k huss for respondent memorandum opinion nims judge this case is before the court on both parties’ motions for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties do not challenge the court’s jurisdiction over this case petitioners do not dispute their liability for underlying taxes penalties and interest the sole issue for decision is whether respondent’s rejection of petitioners’ offer_in_compromise constitutes an abuse_of_discretion background some of the facts are stipulated and are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in el paso texas petitioner sal alaniz is a 73-year-old insurance salesman who has been diagnosed with high blood pressure and severe vision impairment petitioner ruth alaniz assists her husband in the operation of his business but is otherwise not employed outside the home petitioners filed joint form sec_1040 u s individual_income_tax_return for the taxable years and as of date petitioners’ total unpaid income_tax_liability plus penalties and interest for the foregoing taxable years was dollar_figure on date petitioners offered to settle their tax_liabilities for dollar_figure following submission of their settlement offer petitioners purchased two new automobiles and took out additional life_insurance on mr alaniz these transactions increased petitioners’ monthly expenses by approximately dollar_figure petitioners also transferred their ford thunderbird to a son-in-law for below market_value on date respondent rejected the settlement offer on date respondent issued to petitioners a letter entitled final notice_of_intent_to_levy and notice of your right to a hearing relating to petitioners’ unpaid income_tax liabilities for the taxable years at issue thereafter on date petitioners sent a form request for a collection_due_process_hearing to respondent’s appeals_office petitioners indicated they were unable to pay their tax_liabilities because they could not meet basic living_expenses on date petitioners filed form_656 offer_in_compromise oic which proposed to compromise petitioners’ liabilities for dollar_figure as a basis for the oic petitioners submitted personal financial information that showed monthly expenses exceeding monthly income by dollar_figure petitioners’ claimed dollar_figure housing expense and dollar_figure insurance expense accounted for a large portion of the deficit petitioners made no reference to the ford thunderbird the appeals officer questioned the arm’s length nature of the automobile’s transfer and concluded that the asset belonged in the offer calculation petitioners do not dispute this conclusion respondent rejected petitioners’ oic on date respondent followed prescribed guidelines to determine petitioners’ collection potential see administration internal_revenue_manual cch sec_5 at big_number the appeals officer adjusted petitioners’ claimed housing and life_insurance expenses to dollar_figure and dollar_figure respectively the appeals officer used monthly income of dollar_figure consisting of dollar_figure reflected on petitioners’ schedule c profit or loss from business and dollar_figure of social_security income less national standard expenses of dollar_figure to arrive at net monthly income of dollar_figure respondent fixed the present_value of petitioners’ net_income for months at dollar_figure petitioners argue that this figure is too high and claim that their income will decline in future years because of mr alaniz’s advanced age and deteriorating health the value of the ford thunderbird was not stipulated by the parties the appeals officer referred to the internet national auto dealers of america guide for classic cars to arrive at a forced sale value of dollar_figure for the automobile in deteriorated restoration condition petitioners argue that the ford thunderbird is junked and only worth between dollar_figure and dollar_figure the appeals officer determined that an appropriate offer amount approached dollar_figure or approximately petitioners’ net_income for months plus respondent’s valuation of the ford thunderbird negotiations between the appeals officer and petitioners’ counsel suggested the parties were too far apart to reach an acceptable compromise the appeals officer pointed out that petitioners’ future earnings from the insurance_business interest in the ford thunderbird and increased personal expenditures did not warrant acceptance of the dollar_figure oic the appeals officer also offered to suspend collection activities for year to provide petitioners the opportunity to adjust their finances and reduce expenses petitioners’ counsel declined the offer petitioners contend in their motion that respondent failed to consider mr alaniz’s advanced age ill health and declining income from the insurance_business petitioners argue that the appeals officer’s calculations were unreasonable and rejection of the dollar_figure oic was an abuse_of_discretion discussion summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir because the underlying tax_liability is not in dispute we review the appeals officer’s actions under an abuse_of_discretion standard 114_tc_176 under the abuse_of_discretion standard a determination will be affirmed unless the respondent took action that was arbitrary or capricious lacks sound basis in fact or is not justifiable in light of the facts and circumstances 91_tc_1079 before a levy may be made on any property or right to property a taxpayer is entitled to notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the irs appeals_office sec_6330 and b d taxpayers may raise challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 here petitioners do not dispute that all administrative procedures have been met so the sole issue for our consideration is whether respondent’s rejection of petitioners’ oic was an abuse_of_discretion sec_7122 provides respondent with the authority to grant an offer_in_compromise as an alternative to collection action respondent grants an offer_in_compromise when there is a doubt as to the actual tax_liability doubt as to collectibility or for other purposes relating to effective tax_administration sec_301_7122-1 proced admin regs administration internal_revenue_manual cch sec_5 at big_number the appeals officer considered petitioners’ dollar_figure offer on the grounds of doubt as to collectibility as such term is used in the context of the foregoing reference to the regulations and the internal_revenue_manual the appeals officer also took into consideration as a potential ground for compromise the promotion of effective tax_administration see sec_301_7122-1 proced admin regs respondent may accept an offer_in_compromise based on doubt as to collectibility when there are questions concerning whether the tax_liability will be collected in full as in petitioners’ case and where the offered amount reflects realistic collection potential administration internal_revenue_manual cch sec_5 at big_number we conclude that respondent’s rejection of the oic was reasonable in light of petitioners’ collection potential the appeals officer followed prescribed guidelines based on sec_7122 to determine whether the dollar_figure oic was acceptable the appeals officer permitted petitioners national and local allowances in accordance with sec_7122 respondent based his calculation of mr alaniz’s future net_income on the amount found in petitioners’ schedule c less allowable expenses the parties disagree about the exact value of the ford thunderbird but we agree with respondent that liquidation of the automobile will generate more than dollar_figure without rendering petitioners penniless the appeals officer valued the car at dollar_figure which while not conclusive is sufficient to create serious questions as to petitioners’ valuation of the asset the record shows that the appeals officer considered mr alaniz’s age and health cf sec_301_7122-1 proced admin regs relating to effective tax_administration the appeals officer noted that mr alaniz remains active in the insurance_business despite his age and medical conditions no evidence of petitioners’ deteriorating health was given to the appeals officer at the administrative hearing furthermore the appeals officer’s offer to suspend collection activities for one year demonstrates respondent’s willingness to give petitioners more time to reduce their expenses including those incurred after rejection of the first settlement offer petitioners attached a number of exhibits to their motion most of which were unavailable to the appeals officer at the time of the hearing to support their argument that respondent’s determination was an abuse_of_discretion petitioners included a schedule c for reflecting monthly income of dollar_figure a junkyard’s appraisal of the ford thunderbird and documentation of petitioners’ medical problems however it is self-evident that the appeals officer may not be held to have committed an abuse_of_discretion where information that might have supported petitioners’ position was not forthcoming at the time of the administrative hearing in any event we are unable to conclude that the production of such additional information at the time of the hearing might have led to a different result see van vlaenderen v commissioner tcmemo_2003_346 we have reviewed the financial information which the record reveals was available to the appeals officer at the time of the administrative hearing and we conclude that respondent’s rejection of the dollar_figure offer_in_compromise was not arbitrary respondent’s refusal of the de_minimis offer was justified by income generated from the insurance_business value in the ford thunderbird and petitioners’ increased expenditures since the first settlement offer see razo v commissioner tcmemo_2004_101 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot we hold that respondent did not abuse his discretion and correctly determined that collection efforts should proceed to reflect the foregoing an appropriate order and decision will be entered for respondent
